295 F.2d 40
READING COMPANY, Appellantv.POPE & TALBOT, INC. and Merritt-Chapman & Scott Corporation.
No. 13603.
United States Court of Appeals Third Circuit.
Argued Oct. 17, 1961.Decided Oct. 25, 1961.

Appeal from the United States District Court for the Eastern District of Pennsylvania; C. William Kraft, Jr., Judge.
Harrison G. Kildare, Philadelphia Pa.  (Rawle & Henderson, Philadelphia, Pa., Thomas F. Mount, J. Welles Henderson, Philadelphia, Pa., on the brief), for appellant.
Elmer C. Maddy, New York City (Krusen, Evans & Shaw, Philadelphia, Pa., and Kirlin, Campbell & Keating, Roy C. Megargel, New York City, Claus G. U. Claesson, Philadelphia, Pa., on the brief), for appellee Pope & Talbot, Inc.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.


2
The Interlocutory Decree of the District Court of March 30, 1961, 192 F.Supp. 663, will be affirmed.